[Cite as Perrysburg v. Steele, 2021-Ohio-1905.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio/City of Perrysburg                      Court of Appeals No. WD-20-043

        Appellee                                      Trial Court No. TRC1905386

v.

Karen S. Steele                                       DECISION AND JUDGMENT

        Appellant                                     Decided: June 4, 2021


                                                  *****

        Dan Weiss, for appellant.

                                                  *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Karen Steele, appeals her conviction following a jury trial in the

Perrysburg Municipal Court of one count of operating a vehicle under the influence

(“OVI”) in violation of R.C. 4511.19(A)(1)(a), a misdemeanor of the first degree, and

one count of operating a vehicle without reasonable control in violation of R.C.

4511.202, a minor misdemeanor. For the reasons that follow, we affirm.
                           I. Facts and Procedural Background

         {¶ 2} On August 18, 2019, appellant was charged with operating a vehicle under

the influence, and operating a vehicle without reasonable control. A jury trial was held

on the OVI charge on March 4, 2020.1 The following testimony was presented during the

trial.

         {¶ 3} Lake Township Police Officer Mick Lento testified that at approximately

4:30 p.m. on August 18, 2019, he was stopped at a stop sign on Bradner Road at the

intersection with Woodville Road in Lake Township, Wood County, Ohio. Lento

observed appellant’s car approaching on Woodville Road when the car attempted to make

a right turn onto Bradner Road. The car did not make it around the corner, but instead

ran over a stop sign, went over a culvert, and proceeded down into a ditch. The car drove

at an angle along the ditch for about 200 feet before it drove out of the ditch and onto the

road. Lento activated his lights and sirens and followed the car. The car did not stop

immediately, but proceeded down Woodville Road and made a left turn onto Walbridge

Road where the car stopped in the middle of the road.

         {¶ 4} Lento approached the stopped car and asked for appellant’s driver’s license.

Appellant asked what the problem was. Lento responded that appellant just ran over a

stop sign and drove into a ditch. According to Lento, appellant replied that she did not

hit anything and that she did not have any damage to her car. Lento testified that



1
 Because the offense of operating a vehicle without reasonable control in violation of
R.C. 4511.202 is a minor misdemeanor, it was not presented to the jury.


2.
appellant was so confused that it took her approximately six to eight minutes for her to

give him her driver’s license, explaining that every time she reached for her license she

asked Lento why he stopped her and what was happening. Lento observed that appellant

had slurred words, her eyes were glassy and blood shot, and she was argumentative and

confused. Lento testified, however, that he had a head cold and thus was not able to

detect an odor of alcohol. At that point, Lento called two other officers to see if they

could detect any odors.

       {¶ 5} Lento also testified that appellant’s mother was in the passenger’s seat and

appeared confused. Appellant’s mother did not make any statements.

       {¶ 6} On cross-examination, Lento acknowledged that after he convinced

appellant that she was in an accident, appellant informed him that her mother had

Alzheimer’s and was grabbing at the steering wheel, which is what caused appellant to

miss the turn and get into the accident. Lento also acknowledged that his accident report

did not include any information regarding his observations of appellant’s slurred speech

or glassy, bloodshot eyes, nor did it mention appellant’s denial that an accident occurred.

However, on redirect, Lento explained that the other officers pursued the OVI

investigation, and his report was limited to the accident only.

       {¶ 7} The state next called Lake Township Police Officer Jordan Grosjean, who

was one of the officers that responded to the scene following the call from Lento.

Grosjean testified that he spoke with appellant while she was still in the driver’s seat of

her car. Grosjean described that appellant was hesitant in answering his questions, and




3.
did not look at him, but instead looked down at the center console. Grosjean asked

appellant where she was going, and she responded that she was coming from her home

and was heading to a festival. However, appellant could not say where the festival was

located, and Grosjean observed that she did not have a phone or GPS device to help her

get to the location. Grosjean then asked appellant to count backwards from 36 by twos.

Appellant was unable to count backwards by twos, and the numbers she was saying were

out of order. Grosjean then asked appellant to step out of the vehicle. When appellant

stepped out, Grosjean noticed a faint odor of alcohol.

       {¶ 8} Once out of the vehicle, Grosjean performed three standard field sobriety

tests. The first was the Horizontal Gaze Nystagmus test, from which Grosjean observed

six out of six indicators that appellant was impaired. The second test was the Walk-and-

Turn, which appellant was unable to successfully complete. Appellant was instructed to

take nine steps heel to toe in a line, then turn around and take nine steps back. Appellant

took four steps before she completely stepped off of the line, and ultimately took 21 steps

not heel to toe before turning around. The final test was the One-Legged Stand, which

again appellant was unable to successfully complete. Appellant made five or six attempts

to lift her foot off of the ground and gain her balance before successfully balancing on

one foot. Based upon all of his observations, Grosjean concluded that appellant was

under the influence of alcohol and placed her under arrest.

       {¶ 9} At the point that Grosjean placed appellant under arrest, appellant became

highly upset and claimed that Grosjean was scaring her mother, who suffered from




4.
Alzheimer’s. Grosjean noted that appellant’s mother had been sitting calmly in the

passenger seat of appellant’s car the whole time. Nonetheless, Grosjean undid

appellant’s handcuffs and allowed her to bring her mother with her to the back of

Grosjean’s patrol car. Grosjean informed appellant that he would transport them to the

police station where she would be served with notice of the charges, and then he would

transport them home.

       {¶ 10} As they left, Grosjean began to take appellant to the Northwood Police

Department where a breathalyzer test could be conducted. Appellant, however, stated her

refusal to take the breathalyzer test, and maintained that refusal even when Grosjean

informed her that her refusal would result in an administrative license suspension.

Therefore, Grosjean transported appellant and her mother directly to the Lake Township

Police Station, and placed them in an interview room while he filled out the OVI

paperwork. While in the interview room for approximately 30 to 45 minutes, appellant

attempted to coax her mother to get up and leave with her, and also tried to coax her

mother to say that one of the officers had grabbed her by the throat during the traffic stop.

Finally, after serving appellant with the OVI paperwork, Grosjean contacted appellant’s

sister who transported appellant and her mother home.

       {¶ 11} The final witness to testify for the state was Lake Township Police Officer

Ryan Kohlhofer. Kohlhofer spoke with appellant at the scene while appellant was still in

the driver’s seat of her car. Kohlhofer testified that appellant did not seem to remember

that she had hit a stop sign. He described appellant as a little agitated, and he detected a




5.
faint odor of alcohol on her breath and noticed that her eyes were glassy. Kohlhofer also

testified that he observed appellant as she performed the field sobriety tests, during which

he noticed that appellant lacked balance and coordination.

       {¶ 12} Following the testimony from Kohlhofer, the state rested. Appellant then

moved for an acquittal pursuant to Crim.R. 29, which the trial court denied. Appellant

then testified in her own defense.

       {¶ 13} Appellant testified that her mother had Alzheimer’s and that she was the

primary caretaker for her mother. On the day of August 18, 2019, appellant was driving

her mother to pick up her aunt and go to a festival when her mother became confused and

grabbed the steering wheel of the car, thinking that appellant had missed a turn. That is

when appellant lost control of the car, ran over the stop sign, and went into the ditch.

       {¶ 14} Appellant testified that when she spoke with the police officers she was

beside herself, and was upset about what had just happened to the point that it made it

difficult for her to concentrate and follow directions. Appellant denied that she failed to

recognize that she had just been involved in an accident. Appellant stated that her only

concern was her mother, and she wanted to make sure that her mother was okay and

wanted to get her home. Appellant testified that being upset also influenced her decision

not to take the breathalyzer test, and that in hindsight she should have taken the test.

Finally, as to the field sobriety tests, appellant explained that she was on disability for a

back injury, which impaired her ability to perform those tests.




6.
       {¶ 15} The final witness to testify was appellant’s sister, Lynn Kontak. Kontak

testified that appellant’s mother suffers from Alzheimer’s. Kontak explained that the

mother will sometimes act erratically. Kontak recounted one instance where Kontak’s

oldest daughter had taken appellant’s mother to eat lunch. While the daughter was in the

restaurant getting the food, appellant’s mother climbed into the driver’s seat and the car

started moving forward. After Kontak’s daughter was able to stop the car, appellant’s

mother acted calmly, as if nothing had happened.

       {¶ 16} Following the closing statements and instructions from the trial court, the

jury retired to deliberate. Thereafter, the jury returned with a verdict of guilty on the

count of OVI. The trial court separately found appellant guilty of operating a vehicle

without reasonable control. The court then continued the matter for preparation of a

presentence investigation report.

       {¶ 17} At the sentencing hearing on June 2, 2020, the trial court sentenced

appellant to a term of 180 days in the Wood County Justice Center. The trial court

suspended 80 of those days, and ordered that of the remaining 100 days, 90 would be

served on electronic home monitoring.

                                 II. Assignments of Error

       {¶ 18} Appellant has timely appealed her judgment of conviction, and now asserts

two assignments of error for our review:

              1. The evidence was insufficient for the court to deny appellant’s

       Crim.R. 29(A) motions and the jury to find the appellant guilty.




7.
               2. The jury’s guilty decision was against the manifest weight of the

       evidence.

                                         III. Analysis

       {¶ 19} At the outset, we note that the arguments in appellant’s brief pertain only to

her OVI conviction, thus we will not address whether her conviction for operating a

vehicle without reasonable control in violation of R.C. 4511.202 is based on insufficient

evidence or is against the manifest weight of the evidence.

       {¶ 20} In her first assignment of error, appellant challenges the sufficiency of the

evidence to support her conviction both as it relates to the trial court’s denial of her

Crim.R. 29 motion for acquittal and the jury’s guilty verdict.

       {¶ 21} “A motion for acquittal under Crim.R. 29(A) is governed by the same

standard as the one for determining whether a verdict is supported by sufficient

evidence.” State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

In reviewing a record for sufficiency, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 22} Here, appellant was convicted of operating a vehicle under the influence in

violation of R.C. 4511.19(A)(1)(a), which states, “No person shall operate any vehicle,

streetcar, or trackless trolley within this state, if, at the time of the operation, any of the




8.
following apply: (a) The person is under the influence of alcohol, a drug of abuse, or a

combination of them.”

       {¶ 23} In support of her assignment of error, appellant argues that she testified at

trial consistently with what she told the officers at the scene, which was that the accident

was caused when her mother unexpectedly grabbed the steering wheel. Appellant

concludes that when faced with this explanation, no rational juror could have found

beyond a reasonable doubt that alcohol was the cause of the accident.

       {¶ 24} We are not persuaded by appellant’s argument. First, appellant’s argument

improperly obfuscates what the state is required to prove. The state was not required to

prove the cause of the accident. Instead, the state was only required to prove that

appellant operated the motor vehicle while under the influence of alcohol. Second, the

evidence, when viewed in the light most favorable to the prosecution, was sufficient to

support appellant’s conviction. Here, the evidence included appellant’s erratic operation

of her vehicle, her denial that she was in an accident, her inability to produce her driver’s

license in a timely manner, her slurred speech, her glassy eyes, the faint odor of alcohol,

the presence of six out of six indicators on the Horizontal Gaze Nystagmus test, and her

failure to successfully complete the Walk-and-Turn test and the One-Legged Standing

test. From this evidence, we hold that a rational trier of fact could have found her

conviction for OVI proven beyond a reasonable doubt.

       {¶ 25} Accordingly, appellant’s first assignment of error is not well-taken.




9.
       {¶ 26} In her second assignment of error, appellant argues that her conviction is

against the manifest weight of the evidence. A claim that a jury verdict is against the

manifest weight of the evidence requires an appellate court to act as a “thirteenth juror.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). In so doing, the

appellate court,

       reviewing the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether in

       resolving conflicts in the evidence, the jury clearly lost its way and created

       such a manifest miscarriage of justice that the conviction must be reversed

       and a new trial ordered. The discretionary power to grant a new trial should

       be exercised only in the exceptional case in which the evidence weighs

       heavily against the conviction.

Id.

       {¶ 27} As with her first assignment of error, appellant argues that there is

conflicting evidence about the cause of the accident. Appellant asserts that while the

state presented evidence that she did not pass certain field sobriety tests, it did not prove

that her alleged impairment, and not her mother grabbing the steering wheel, caused the

accident. Thus, appellant concludes that the jury clearly lost its way when it found

appellant guilty despite this conflicting evidence.

       {¶ 28} Again, we note that the jury was not required to find that alcohol caused the

accident; it was only required to find that appellant operated the vehicle while under the




10.
influence of alcohol. Having reviewed the record, we find that this is not the exceptional

case where the evidence weighs heavily against the conviction. As discussed in

appellant’s first assignment of error, the officers testified to numerous physical indicia of

impairment, and even appellant acknowledges that she did not pass the field sobriety

tests. Therefore, we hold that the jury did not clearly lose its way when it found appellant

guilty of OVI, and thus appellant’s conviction is not against the manifest weight of the

evidence.

       {¶ 29} Accordingly, appellant’s second assignment of error is not well-taken.

                                      IV. Conclusion

       {¶ 30} For the foregoing reasons we find that substantial justice has been done the

party complaining, and the judgment of the Perrysburg Municipal Court is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Myron C. Duhart, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




11.
           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




12.